A decree of subjection of property under a creditor's bill can confer no right on the creditor complainant greater than he had under his judgment at law had a creditor's bill not been made necessary to render the judgment collectable. Therefore the decree in the creditor's bill case cannot beres adjudicata on the question of homestead at least where the question of homestead exemption was never expressly and directly presented and decided in such case. The creditor's bill was merely in aid of the judgment at law.
BUFORD, C.J., concurs.